The opinion of the court was delivered by
Werts, J.
The question raised and presented in this case on the trial at the Mercer Circuit and in the Supreme Court was, “ Whether the drawee of a bill of exchange can, after an endorsement of acceptance and redelivery of the acceptance to the agent of the holder, on discovering the insolvency of the drawer, revoke such acceptance, the drawee having no funds of the drawer in his hands?” See case reported 25 Vroom 33. Other questions than that above stated were first raised and presented on the argument in this court.
jSTo exception was taken at the trial covering the new points raised, nor was there any assignment of error specifically covering them.
“ It is the well-settled rule that a party shall not be heard, in an appellate court, upon a point not taken or a matter not raised and considered in the court below. The point specifically made was properly decided.” Delaware, Lackawanna and Western R. R. Co. v. Dailey, 8 Vroom 526; Pennsylvania R. R. Co. v. Page, 12 Id. 183.
*600The judgment is affirmed, for the reasons given in the Supreme Court.
For affirmance — The Chancellor, Depue, Dixon, Mague, Reed, Wests, Bogert, Brown, Clement, Smith, Whitaker. 11.
For reversal — None.